            Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 1 of 21




     JEAN E. WILLIAMS, Acting Assistant Attorney General
 1   SETH M. BARSKY, Section Chief
 2   MEREDITH L. FLAX, Assistant Section Chief
     MICHAEL R. EITEL, Senior Trial Attorney
 3   U.S. Department of Justice
     Environment & Natural Resources Division
 4   Wildlife & Marine Resources Section
 5   999 18th Street, South Terrace 370
     Denver, Colorado 80202
 6   Phone: (303) 844-1479 / Fax: (303) 844-1375
     Email: Michael.Eitel@usdoj.gov
 7
     Attorneys for Federal Defendants
 8
 9                                 UNITED STATES DISTRICT COURT
10                              NORTHERN DISTRICT OF CALIFORNIA
11
12       WILDEARTH GUARDIANS, et al.,                   Case. No. 4:21-cv-00349-JSW
13                            Plaintiffs,
                                                           Related Case No. 4:21-cv-00344-JSW
14                                    vs.                                   4:21-cv-00561-JSW
15       HAALAND, et al.,
16                            Federal Defendants.       FEDERAL DEFENDANTS’ ANSWER TO
17                                                      PLAINTIFFS’ SECOND AMENDED
                                                        COMPLAINT
18
19            Federal Defendants Debra Haaland, in her official capacity as Secretary of the U.S.

20   Department of the Interior (“DOI”),1 the U.S. Department of the Interior, the U.S. Fish and

21   Wildlife Service (“FWS”), and Martha Williams, in her official capacity as Senior Advisor to the

22   Secretary, Exercising the Delegated Authority of the Director, FWS, provide the following

23   Answer to Plaintiffs’ Second Amended Complaint for Declaratory and Injunctive Relief (ECF

24   58) (“SAC”). Plaintiffs argue they were entitled to file a SAC as of right under Rule 15(a)(1)(B)

25   of the Federal Rules of Civil Procedure because they were responding to intervenors’ motion to

26   dismiss. ECF 58 ¶ 1. But the Federal Rules do not allow serial amendments of complaints as of

27
     1
      Debra Haaland is automatically substituted for Scott de la Vega pursuant to Fed. R. Civ. P.
28   25(d).

     Answer, 4:21-cv-00349-JSW                      1
          Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 2 of 21




 1   right anytime an intervenor files a responsive pleading. U.S. ex rel. D’Agostino v. EV3, Inc., 802

 2   F.3d 188, 192 (1st Cir. 2015) (a plaintiff’s right to amend as of right does not renew “each time

 3   the defendants filed a responsive pleading (either an answer or a responsive motion) to a

 4   particular version of the complaint.”). Federal Defendants answered Plaintiffs’ First Amended

 5   Complaint on April 19, 2021 (ECF 34), which triggered Plaintiffs’ 21-day period to amend as a

 6   matter of right, Fed. R. Civ. P. 15(a)(1)(B). Plaintiffs’ SAC comes outside that 21-day window,

 7   and Federal Defendants object to the SAC as violating Rule 15(a)(1)(B). Without waiving this

 8   objection, Federal Defendants respond to the numbered allegations of the SAC as follows:2

 9          1.      Federal Defendants deny the allegations in Paragraph 1, which are also legal

10   conclusions to which no response is required.

11          2.      The allegations in Paragraph 2 are characterizations of Plaintiffs’ SAC to which

12   no response is required. To the extent a response is required, the allegations are denied.

13          3.      In response to the allegations in Paragraph 3, Federal Defendants admit only that,

14   on November 3, 2020, FWS issued a rule titled Endangered and Threatened Wildlife and Plants;

15   Removal of the Gray Wolf (Canis lupus) From the List of Endangered and Threatened Wildlife.

16   85 Fed. Reg. 69,778 (Nov. 3, 2020) (“Delisting Rule”), and that the rule became effective on

17   January 4, 2021. To the extent the allegations in Paragraph 3 characterize the Delisting Rule, it

18   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

19   language, meaning, and context of the Delisting Rule are denied. The remaining allegations in

20   Paragraph 3 are characterizations of Plaintiffs’ SAC to which no response is required. To the

21   extent a response is required, the allegations are denied.

22
23   2
      Plaintiffs’ claims are reviewed under the judicial review provisions of the Administrative
24   Procedure Act (APA), 5 U.S.C. § 706. In accord, “there are no disputed facts that the district
     court must resolve. That court is not required to resolve any facts in a review of an administrative
25   proceeding.” Occidental Eng’g Co. v. INS, 753 F.2d 766, 769 (9th Cir. 1985). The Court instead
26   sits as an appellate tribunal and determines, as a matter of law, whether the facts found by the
     agency and the agency’s decision as a whole are supported by the administrative record. Id. The
27   allegations of fact in the SAC and any responses contained in this Answer are not relevant to
     judicial review. Federal Defendants nonetheless respond to the numbered paragraphs of
28   Plaintiffs’ SAC.

     Answer, 4:21-cv-00349-JSW                       2
          Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 3 of 21




 1          4.      Federal Defendants deny the allegations in Paragraph 4, which also characterize

 2   the Delisting Rule, which speaks for itself and is the best evidence of its contents.

 3          5.      Federal Defendants deny the allegations in Paragraph 5, which also characterize

 4   the Delisting Rule, which speaks for itself and is the best evidence of its contents.

 5          6.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

 6   of the allegations in the first sentence of Paragraph 6, and therefore deny the allegations. Federal

 7   Defendants deny the allegations in the second sentence of Paragraph 6, which also state legal

 8   conclusions to which no response is required.

 9          7.      The allegations in Paragraph 7 state legal conclusions to which no response is

10   required. To the extent a response is required, the allegations are denied.

11          8.      The allegations in Paragraph 8 state legal conclusions to which no response is

12   required. To the extent a response is required, the allegations are denied.

13          9.      The allegations in the first sentence of Paragraph 9 state legal conclusions to

14   which no response is required. To the extent a response is required, the allegations are denied. In

15   response to the allegations in the second, third, fourth, and fifth sentences of Paragraph 9,

16   Federal Defendants admit that Plaintiffs sent an email on November 6, 2020, and a letter

17   received on November 10 and November 12, 2020, to Federal Defendants. The remaining

18   allegations in the second, third, fourth, and fifth sentences of Paragraph 9 state legal conclusions

19   to which no response is required and characterize the email and letter, which speak for

20   themselves and are the best evidence of their contents. Any allegations contrary to the plain

21   language, meaning, and context of the email and letter are denied. In response to the allegations

22   in the sixth sentence of Paragraph 9, Federal Defendants admit only that more than sixty days

23   have elapsed since they received Plaintiffs’ letter. The remaining allegations in the sixth sentence

24   characterize Plaintiffs’ November 6, 2020 letter, which speaks for itself and is the best evidence

25   of its contents. Any allegations contrary to the plain language, meaning, and context of the letter

26   are denied.

27          10.     The allegations in the first and second sentences of Paragraph 10 state legal

28   conclusions to which no response is required. To the extent a response is required, the allegations

     Answer, 4:21-cv-00349-JSW                       3
           Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 4 of 21




 1   are denied. In response to the allegations in the third sentence of Paragraph 10, Federal

 2   Defendants admit only that Plaintiffs submitted comments on FWS’s Proposed Rule Removing

 3   the Gray Wolf (Canis lupus) From the List of Endangered and Threatened Wildlife, 84 Fed. Reg.

 4   9,648 (Mar. 15, 2019) (“Proposed Rule”). The remaining allegations in the third sentence

 5   characterize Plaintiffs’ comments, which speak for themselves and are the best evidence of its

 6   contents. Any allegations contrary to the plain language, meaning, and context of the comments

 7   are denied.

 8          11.     The allegations in Paragraph 11 state legal conclusions to which no response is

 9   required. To the extent a response is required, the allegations are denied.

10          12.     The allegations in the first sentence of Paragraph 12 state legal conclusions to

11   which no response is required. To the extent a response is required, the allegations are denied.

12   Federal Defendants admit the allegations in the second and third sentences of Paragraph 12.

13   Federal Defendants lack knowledge or information to ascertain the truth or falsity of the

14   allegations in the fourth sentence of Paragraph 12, and therefore deny the allegations. Federal

15   Defendants deny the allegations in the fifth sentence of Paragraph 12.

16          13.     In response to the allegations in Paragraph 13, Federal Defendants admit only that

17   FWS and DOI maintain offices in Arcata, Oakland, and San Francisco. The allegations in

18   Paragraph 13 state legal conclusions to which no response is required. To the extent a response is

19   required, the allegations are denied. Federal Defendants lack knowledge or information to

20   ascertain the truth or falsity of the remaining allegations in Paragraph 13, and therefore deny the

21   allegations.

22          14.     Federal Defendants deny the allegations in Paragraph 14, which also state legal

23   conclusions to which no response is required.

24          15.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

25   of the allegations in the first, second, third, and fourth sentences of Paragraph 15, and therefore

26   deny the allegations. Federal Defendants deny the allegations in the fifth sentence of Paragraph

27   15.

28

     Answer, 4:21-cv-00349-JSW                       4
           Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 5 of 21




 1          16-18. Federal Defendants lack knowledge or information to ascertain the truth or falsity

 2   of the allegations in Paragraphs 16, 17, and 18 relating to Plaintiffs and their members, and

 3   therefore deny the allegations. Federal Defendants deny the remaining allegations in Paragraphs

 4   16, 17, and 18 implying that FWS’s Delisting Rule harms Plaintiffs or its members or that any

 5   alleged injuries would be redressed by vacating the Delisting Rule.

 6          19.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

 7   of the allegations in the first, second, third, fourth, and fifth sentences of Paragraph 19, and

 8   therefore deny the allegations. Federal Defendants deny the allegations in the sixth sentence of

 9   Paragraph 19.

10          20-21. Federal Defendants lack knowledge or information to ascertain the truth or falsity

11   of the allegations in Paragraphs 20 and 21 relating to Plaintiffs and their members, and therefore

12   deny the allegations. Federal Defendants deny the remaining allegations in Paragraphs 20 and 21

13   implying that FWS’s Delisting Rule harms Plaintiffs or its members or that any alleged injuries

14   would be redressed by vacating the Delisting Rule.

15          22.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

16   of the allegations in the first, second, third, and fourth sentences of Paragraph 22, and therefore

17   deny the allegations. Federal Defendants deny the allegations in the fifth sentence of Paragraph

18   22.

19          23. Federal Defendants lack knowledge or information to ascertain the truth or falsity of

20   the allegations in Paragraph 23 relating to Plaintiffs and their members, and therefore deny the

21   allegations. Federal Defendants deny the remaining allegations in Paragraph 23 implying that

22   FWS’s Delisting Rule harms Plaintiffs or its members or that any alleged injuries would be

23   redressed by vacating the Delisting Rule.

24          24.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

25   of the allegations in the first, second, third, fourth, fifth, and sixth sentences of Paragraph 24, and

26   therefore deny the allegations. Federal Defendants deny the allegations in the seventh sentence of

27   Paragraph 24.

28

     Answer, 4:21-cv-00349-JSW                       5
          Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 6 of 21




 1           25.     Federal Defendants lack knowledge or information to ascertain the truth or falsity

 2   of the allegations in Paragraph 25 relating to Plaintiffs and their members, and therefore deny the

 3   allegations. Federal Defendants deny the remaining allegations in Paragraph 25 implying that

 4   FWS’s Delisting Rule harms Plaintiffs or its members or that any alleged injuries would be

 5   redressed by vacating the Delisting Rule.

 6           26.     Federal Defendants lack knowledge or information to ascertain the truth or falsity

 7   of the allegations in the first, second, third, fourth, and fifth sentences of Paragraph 26, and

 8   therefore deny the allegations. Federal Defendants deny the allegations in the sixth sentence of

 9   Paragraph 26.

10           27.     Federal Defendants lack knowledge or information to ascertain the truth or falsity

11   of the allegations in the first, second, third, fourth, fifth, sixth, seventh, and eighth sentences of

12   Paragraph 27, and therefore deny the allegations. Federal Defendants deny the allegations in the

13   ninth sentence of Paragraph 27.

14           28.     Federal Defendants lack knowledge or information to ascertain the truth or falsity

15   of the allegations in Paragraph 28 relating to Plaintiffs and their members, and therefore deny the

16   allegations. Federal Defendants deny the remaining allegations in Paragraph 28 implying that

17   FWS’s Delisting Rule harms Plaintiffs or its members or that any alleged injuries would be

18   redressed by vacating the Delisting Rule.

19           29.     Federal Defendants lack knowledge or information to ascertain the truth or falsity

20   of the allegations in the first, second, third, fourth, fifth, sixth, and seventh sentences of

21   Paragraph 29, and therefore deny the allegations. Federal Defendants deny the allegations in the

22   eighth sentence of Paragraph 29.

23           30.     Federal Defendants lack knowledge or information to ascertain the truth or falsity

24   of the allegations in the first, second, third, fourth, and fifth sentences of Paragraph 30, and

25   therefore deny the allegations. Federal Defendants deny the allegations in the sixth sentence of

26   Paragraph 22.

27           31.     Federal Defendants lack knowledge or information to ascertain the truth or falsity

28   of the allegations in Paragraph 31 relating to Plaintiffs and their members, and therefore deny the

     Answer, 4:21-cv-00349-JSW                        6
          Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 7 of 21




 1   allegations. Federal Defendants deny the remaining allegations in Paragraph 31 implying that

 2   FWS’s Delisting Rule harms Plaintiffs or its members or that any alleged injuries would be

 3   redressed by vacating the Delisting Rule.

 4          32.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

 5   of the allegations in the first, second, third, fourth, and fifth sentences of Paragraph 32, and

 6   therefore deny the allegations. Federal Defendants deny the allegations in the sixth sentence of

 7   Paragraph 32.

 8          33.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

 9   of the allegations in Paragraph 33 relating to Plaintiffs and their members, and therefore deny the

10   allegations. Federal Defendants deny the remaining allegations in Paragraph 31 implying that

11   FWS’s Delisting Rule harms Plaintiffs or its members or that any alleged injuries would be

12   redressed by vacating the Delisting Rule.

13          34.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

14   of the allegations in Paragraph 34, and therefore deny the allegations.

15          35.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

16   of the allegations in Paragraph 35, and therefore deny the allegations.

17          36.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

18   of the allegations in Paragraph 36, and therefore deny the allegations.

19          37.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

20   of the allegations in Paragraph 37, and therefore deny the allegations.

21          38.      The allegations in the first sentence of Paragraph 38 are too vague and ambiguous

22   to permit a response, and Federal Defendants deny the allegation on that basis. Federal

23   Defendants deny the remaining allegations in Paragraph 38.

24          39.      Federal Defendants deny the allegations in Paragraph 39, which also state legal

25   conclusions to which no response is required.

26          40.      Federal Defendants lack knowledge or information to ascertain the truth or falsity

27   of the allegations in Paragraph 40, and therefore deny the allegations.

28

     Answer, 4:21-cv-00349-JSW                       7
          Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 8 of 21




 1          41.     Federal Defendants deny the allegations in Paragraph 41, which also state legal

 2   conclusions to which no response is required.

 3          42.     In response to the allegations in Paragraph 30, Federal Defendants admit that

 4   Debra Haaland is the Secretary of the Interior. Federal Defendants further admit only that the

 5   Secretary has responsibility for implementing and fulfilling certain duties of the Department,

 6   including the administration of the ESA with regard to endangered and threatened terrestrial and

 7   freshwater plant and animal species and certain marine species. The remaining allegations in

 8   Paragraph 42 state legal conclusions to which no response is required. To the extent a response is

 9   required, the allegations are denied.

10          43.     In response to the allegations in Paragraph 43, Federal Defendants admit only that

11   DOI has responsibility for the administration of the ESA with regard to endangered and

12   threatened terrestrial and freshwater plant and animal species and certain marine species. The

13   remaining allegations in Paragraph 43 state legal conclusions to which no response is required.

14   To the extent a response is required, the allegations are denied.

15          44.     In response to the allegations in Paragraph 44, Federal Defendants admit only that

16   FWS is an agency within DOI to which the Secretary of the Interior has delegated authority to

17   administer the ESA with regard to endangered and threatened terrestrial and freshwater plant and

18   animal species and certain marine species. The remaining allegations in Paragraph 44 state legal

19   conclusions to which no response is required. To the extent a response is required, the allegations

20   are denied.

21          45.     In response to the allegations in Paragraph 45, Federal Defendants admit that

22   Martha Williams is the Senior Advisor to the Secretary, Exercising the Delegated Authority of

23   the Director, FWS and has delegated authority to administer the ESA with regard to endangered

24   and threatened terrestrial and freshwater plant and animal species and certain marine species.

25   The remaining allegations in Paragraph 45 state legal conclusions to which no response is

26   required. To the extent a response is required, the allegations are denied.

27          46-54. Federal Defendants admit the allegations in Paragraphs 46-54.

28

     Answer, 4:21-cv-00349-JSW                       8
          Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 9 of 21




 1          55.      In response to the allegations in the first sentence of Paragraph 55, Federal

 2   Defendants admit only that one study estimates that hundreds of thousands of wolves occurred in

 3   the Western United States and Mexico. Federal Defendants deny the remaining allegations in the

 4   first sentence of Paragraph 55. Federal Defendants admit the allegations in the second sentence

 5   of Paragraph 55.

 6          56.      In response to the allegations in the first sentence of Paragraph 56, the term “far

 7   southeastern region” is too vague and ambiguous to permit a response, and Federal Defendants

 8   deny the allegation on that basis. Federal Defendants admit the remaining allegations in the first

 9   sentence of Paragraph 56. Federal Defendants deny the allegations in the second sentence of

10   Paragraph 56.

11          57.      In response to the allegations in Paragraph 57, Federal Defendants admit only that

12   gray wolves in the lower 48 United States exist primarily as two large metapopulations. Federal

13   Defendants deny the remaining allegations in Paragraph 57.

14          58.      Federal Defendants deny the allegations in Paragraph 58 and aver that, at the

15   time of the Delisting Rule, the Great Lakes metapopulation consisted of at least 4,200 wolves.

16          59.      Federal Defendants admit the allegations in the first sentence of Paragraph 59. In

17   response to the allegations in the second sentence of Paragraph 59, Federal Defendants admit

18   only that the year-end minimum counts from 2019 indicate at least 311 gray wolves occur in

19   Wyoming and 310 in the States of Oregon, Washington, and California. Federal Defendants deny

20   the remaining allegations in the second sentence of Paragraph 59.

21          60.      Federal Defendants admit the allegations in Paragraph 60.

22          61.      Federal Defendants deny the allegations in Paragraph 61.

23          62.      Federal Defendants admit the allegations in Paragraph 62.

24          63.      Federal Defendants admit the allegations in Paragraph 63.

25          64.      The allegations in Paragraph 64 characterize the 1978 Rule, which speaks for

26   itself and is the best evidence of its contents. Any allegations contrary to the plain langue,

27   meaning, and context of the 1978 Rule are denied.

28          65.      Federal Defendants admit the allegations in Paragraph 65.

     Answer, 4:21-cv-00349-JSW                      9
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 10 of 21




 1             66.   Federal Defendants deny the allegations in Paragraph 66, which also characterize

 2   the Delisting Rule and other, unnamed rules, which speak for themselves and are the best

 3   evidence of their contents.

 4             67.   The allegations in Paragraph 67 characterize FWS’s Final Rule To Reclassify and

 5   Remove the Gray Wolf From the List of Endangered and Threatened Wildlife in Portions of the

 6   Conterminous United States, 68 Fed. Reg. 15,804 (Apr. 1, 2003), which speaks for itself and is

 7   the best evidence of its contents. Any allegations contrary to the plain language, meaning, and

 8   context of the April 1, 2003 rule are denied.

 9             68.   The allegations in Paragraph 68 characterize two court decisions, Defenders of

10   Wildlife v. Norton, 354 F. Supp. 2d 1156 (D. Or. 2005) and Nat’l Wildlife Fed’n v. Norton, 386

11   F. Supp. 2d 553 (D. Vt. 2005), which speak for themselves and are the best evidence of their

12   contents. Any allegations contrary to the plain language, meaning, and context of the court

13   decisions are denied.

14             69.   The allegations in Paragraph 69 characterize two court decisions, Defenders of

15   Wildlife v. Norton, 354 F. Supp. 2d 1156 (D. Or. 2005) and Humane Soc’y v. Zinke, 856 F.3d

16   585 (D.C. Cir. 2017), which speak for themselves and are the best evidence of their contents.

17   Any allegations contrary to the plain language, meaning, and context of the court decisions are

18   denied.

19             70.   The allegations in Paragraph 70 characterize a court decision, Nat’l Wildlife Fed’n

20   v. Norton, 386 F. Supp. 2d 553 (D. Vt. 2005), which speaks for itself and is the best evidence of

21   its contents. Any allegations contrary to the plain language, meaning, and context of the court

22   decision are denied.

23             71.   The allegations in Paragraph 71 characterize FWS’s Final Rule Designating the

24   Western Great Lakes Populations of Gray Wolves as a Distinct Population Segment; Removing

25   the Western Great Lakes Distinct Population Segment of the Gray Wolf From the List of

26   Endangered and Threatened Wildlife, 72 Fed. Reg. 6,052 (Feb. 8, 2007), which speaks for itself

27   and is the best evidence of its contents. Any allegations contrary to the plain language, meaning,

28   and context of the February 8, 2007 rule are denied.

     Answer, 4:21-cv-00349-JSW                       10
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 11 of 21




 1          72.     The allegations in Paragraph 72 characterize a court decision, Humane Soc’y of

 2   the U.S. v. Kempthorne, 579 F. Supp. 2d 7 (D.D.C. 2008), which speaks for itself and is the best

 3   evidence of its contents. Any allegations contrary to the plain language, meaning, and context of

 4   the court decision are denied.

 5          73.     The allegations in Paragraph 73 characterize FWS’s Final Rule Designating the

 6   Northern Rocky Mountain Population of Gray Wolf as a Distinct Population Segment and

 7   Removing This Distinct Population Segment From the Federal List of Endangered and

 8   Threatened Wildlife, 73 Fed. Reg. 10,514 (Feb. 27, 2008), which speaks for itself and is the best

 9   evidence of its contents. Any allegations contrary to the plain language, meaning, and context of

10   the February 27, 2008 rule are denied.

11          74.     The allegations in Paragraph 74 characterize a court decision, Defenders of

12   Wildlife v. Hall, 565 F. Supp. 2d 1160 (D. Mont. 2008), which speaks for itself and is the best

13   evidence of its contents. Any allegations contrary to the plain language, meaning, and context of

14   the court decision are denied.

15          75.     The allegations in Paragraph 75 characterize FWS’s Final Rule To Identify the

16   Western Great Lakes Populations of Gray Wolves as a Distinct Population Segment and To

17   Revise the List of Endangered and Threatened Wildlife, 74 Fed. Reg. 15,070 (Apr. 2, 2009), and

18   Final Rule To Identify the Northern Rocky Mountain Population of Gray Wolf as a Distinct

19   Population Segment and To Revise the List of Endangered and Threatened Wildlife, 74 Fed.

20   Reg. 15,123 (Apr. 2, 2009), which speak for themselves and are the best evidence of their

21   contents. Any allegations contrary to the plain language, meaning, and context of the April 2,

22   2009 rules are denied.

23          76.     The allegations in Paragraph 76 characterize two court decisions, Humane Soc’y

24   of the U.S. v. Salazar, 1:09-CV-1092-PLF (D.D.C. 2009), and Defenders of Wildlife v. Salazar,

25   729 F. Supp. 2d 1207 (D. Mont. 2010), which speak for themselves and are the best evidence of

26   their contents. Any allegations contrary to the plain language, meaning, and context of the court

27   decisions are denied.

28

     Answer, 4:21-cv-00349-JSW                    11
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 12 of 21




 1          77.     The allegations in Paragraph 77 characterize a congressional action, Department

 2   of Defense and Full-Year Continuing Appropriations Act, Public Law 112-10 (2011), which

 3   speaks for itself and is the best evidence of its contents. Any allegations contrary to the plain

 4   language, meaning, and context of the Act are denied.

 5          78.     The allegations in Paragraph 78 characterize FWS’s Final Rule Revising the

 6   Listing of the Gray Wolf (Canis lupus) in the Western Great Lakes, 76 Fed. Reg. 81,666 (Dec.

 7   28, 2011), which speaks for itself and is the best evidence of its contents. Any allegations

 8   contrary to the plain language, meaning, and context of the December 28, 2011 rule are denied.

 9          79.     The allegations in Paragraph 79 characterize two court decisions, Humane Soc’y

10   of the U.S. v. Jewell, 76 F. Supp. 3d 69 (D.D.C. 2014), and Humane Soc’y of the U.S. v. Zinke,

11   865 F.3d 585 (D.C. Cir. 2017), which speak for themselves and are the best evidence of their

12   contents. Any allegations contrary to the plain language, meaning, and context of the court

13   decisions are denied.

14          80.     The allegations in Paragraph 80 characterize a court decision, Humane Soc’y of

15   the U.S. v. Zinke, 865 F.3d 585 (D.C. Cir. 2017), which speaks for itself and is the best evidence

16   of its contents. Any allegations contrary to the plain language, meaning, and context of the court

17   decision are denied.

18          81.     The allegations in Paragraph 81 characterize FWS’s final rule titled Removal of

19   the Gray Wolf in Wyoming From the Federal List of Endangered and Threatened Wildlife and

20   Removal of the Wyoming Wolf Population's Status as an Experimental Population, 77 Fed. Reg.

21   55,530 (Sept. 10, 2012), which speaks for itself and is the best evidence of its contents. Any

22   allegations contrary to the plain language, meaning, and context of the September 10, 2012 rule

23   are denied.

24           82.    The allegations in the first and second sentences of Paragraph 82 characterize two

25   court decisions, Defenders of Wildlife v. Jewell, 68 F. Supp. 3d 193 (D.D.C. 2014), and

26   Defenders of Wildlife v. Zinke, 849 F.3d 1077 (D.C. Cir. 2017), which speak for themselves and

27   are the best evidence of their contents. Any allegations contrary to the plain language, meaning,

28   and context of the court decisions are denied. The allegations in the third sentence of Paragraph

     Answer, 4:21-cv-00349-JSW                      12
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 13 of 21




 1   82 characterize FWS’s final rule titled Reinstatement of Removal of Federal Protections for Gray

 2   Wolves in Wyoming, 82 Fed. Reg. 20,284 (May 1, 2017), which speaks for itself and is the best

 3   evidence of its contents. Any allegations contrary to the plain language, meaning, and context of

 4   the May 1, 2017 rule are denied.

 5          83-89. The allegations in Paragraphs 83-89 characterize the Proposed Rule, which speaks

 6   for itself and is the best evidence of its contents. Any allegations contrary to the plain language,

 7   meaning, and context of the Proposed Rule are denied.

 8          90-104.         The allegations in Paragraphs 90-104 characterize the Delisting Rule,

 9   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

10   plain language, meaning, and context of the Delisting Rule are denied.

11          105.    Federal Defendants deny the allegations in Paragraph 105.

12          106.    Federal Defendants deny the allegations in Paragraph 106.

13          107-111. The allegations in Paragraphs 107-111 characterize Oregon’s plan and

14   administrative rules, which speak for themselves and are the best evidence of their contents. Any

15   allegations contrary to the plain language, meaning, and context of the plan and rules are denied.

16          112. Federal Defendants lack knowledge or information to ascertain the truth or falsity of

17   the allegations in Paragraph 112, and therefore deny the allegations.

18          113-115. The allegations in Paragraphs 113-115 characterize a January 13, 2021 Oregon

19   Department of Fish and Wildlife public statement, which speaks for itself and is the best

20   evidence of its contents. Any allegations contrary to the plain language, meaning, and context of

21   the statement are denied.

22          116.    The allegations in Paragraph 116 characterize Washington’s gray wolf state

23   management plan and state regulations, which speak for themselves and are the best evidence of

24   their contents. Any allegations contrary to the plain language, meaning, and context of the plan

25   and regulations are denied.

26          117.    The allegations in the first sentence of Paragraph 117 state legal conclusions to

27   which no response is required. To the extent a response is required, Federal Defendants deny the

28

     Answer, 4:21-cv-00349-JSW                     13
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 14 of 21




 1   allegations. Federal Defendants lack knowledge or information to ascertain the truth or falsity of

 2   the remaining allegations in Paragraph 117, and therefore deny the allegations.

 3          118-125. Federal Defendants lack knowledge or information to ascertain the truth or

 4   falsity of the allegations in Paragraphs 118-125, and therefore deny the allegations.

 5          126.    Federal Defendants deny the allegations in Paragraph 126, which are also legal

 6   conclusions to which no response is required.

 7          127.    The allegations in the first sentence of Paragraph 127 characterize Wisconsin law,

 8   which speaks for itself and is the best evidence of its contents, and state legal conclusion to

 9   which no response is required. Federal Defendants lack knowledge or information to ascertain

10   the truth or falsity of the allegations in the second and third sentences of Paragraph 127, and

11   therefore deny the allegations. Federal Defendants deny the allegations in the fourth sentence of

12   Paragraph 127, which are also legal conclusions to which no response is required.

13          128.    Federal Defendants incorporate by reference their preceding responses.

14          129.    The allegations in Paragraph 129 characterize the Delisting Rule, which speaks

15   for itself and is the best evidence of its contents. Any allegations contrary to the plain language,

16   meaning, and context of the Delisting Rule are denied.

17          130.    The allegations in Paragraph 130 characterize the Delisting Rule, which speaks

18   for itself and is the best evidence of its contents. Any allegations contrary to the plain language,

19   meaning, and context of the Delisting Rule are denied.

20          131.    The allegations in Paragraph 131 characterize the Delisting Rule, which speaks

21   for itself and is the best evidence of its contents. Any allegations contrary to the plain language,

22   meaning, and context of the Delisting Rule are denied.

23          132.    Federal Defendants deny the allegations in Paragraph 132.

24          133-137.        The allegations in Paragraphs 133-137 characterize FWS’s Policy

25   Regarding the Recognition of Distinct Vertebrate Population Segments Under the Endangered

26   Species Act, 61 Fed. Reg. 4,722 (Feb. 7, 1996) (“DPS Policy”), which speaks for itself and is the

27   best evidence of its contents. Any allegations contrary to the plain language, meaning, and

28   context of the DPS Policy are denied.

     Answer, 4:21-cv-00349-JSW                     14
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 15 of 21




 1          138-141.        The allegations in Paragraph 138-141 characterize the Delisting Rule,

 2   which speaks for itself and is the best evidence of its contents. Any allegations contrary to the

 3   plain language, meaning, and context of the Delisting Rule are denied.

 4          142-149.        Federal Defendants deny the allegations in Paragraphs 142-149, which

 5   also state legal conclusions to which no response is required.

 6          150.    Federal Defendants incorporate by reference their preceding responses.

 7          151.    The allegations in Paragraph 151 characterize the Delisting Rule, which speaks

 8   for itself and is the best evidence of its contents. Any allegations contrary to the plain language,

 9   meaning, and context of the Delisting Rule are denied.

10          152.    Federal Defendants deny the allegations in Paragraph 152, which also

11   characterize three court decisions, which speak for themselves and are the best evidence of their

12   contents.

13          153.    Federal Defendants deny the allegations in Paragraph 153, which also state legal

14   conclusions to which no response is required.

15          154.    Federal Defendants deny the allegations in Paragraph 154, which also state legal

16   conclusions to which no response is required.

17          155.    Federal Defendants incorporate by reference their responses to the preceding

18   Paragraphs.

19          156.    The allegations in Paragraph 156 characterize the ESA and a court decision,

20   Defenders of Wildlife v. Norton, 258 F. 3d 1136 (9th Cir. 2001), which speak for themselves and

21   are the best evidence of their contents. Any allegations contrary to the plain language, meaning,

22   and context of the statute or the court decision are denied.

23          157.    The allegations in Paragraph 157 characterize the ESA, which speaks for itself

24   and is the best evidence of its contents. Any allegations contrary to the plain language, meaning,

25   and context of the statute are denied.

26          158.    The allegations in Paragraph 158 characterize the ESA and a court decision,

27   Defenders of Wildlife v. Norton, 258 F. 3d 1136 (9th Cir. 2001), which speak for themselves and

28

     Answer, 4:21-cv-00349-JSW                     15
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 16 of 21




 1   are the best evidence of their contents. Any allegations contrary to the plain language, meaning,

 2   and context of the statute or the court decision are denied.

 3          159.    Federal Defendants deny the allegations in Paragraph 159, which also

 4   characterize the ESA and a court decision, Defenders of Wildlife v. Norton, 258 F. 3d 1136 (9th

 5   Cir. 2001), which speak for themselves and are the best evidence of their contents.

 6          160.    Federal Defendants deny the allegations in Paragraph 160, which also

 7   characterize a court decision, Defenders of Wildlife v. Norton, 258 F. 3d 1136 (9th Cir. 2001),

 8   which speaks for itself and is the best evidence of its contents.

 9          161.    The allegations in the first sentence of Paragraph 161 characterize FWS’s Final

10   Policy on Interpretation of the Phrase “Significant Portion of Its Range” in the Endangered

11   Species Act's Definitions of “Endangered Species” and “Threatened Species” (“SPR Policy”), 79

12   Fed. Reg. 37,578 (July 1, 2014), which speaks for itself and is the best evidence of its contents.

13   Any allegations contrary to the plain language, meaning, and context of the SPR Policy are

14   denied. The allegations in the second sentence of Paragraph 161 characterize two court

15   decisions, Center for Biological Diversity v. Jewell, 248 F. Supp. 3d 946, 956 (D. Ariz. 2017),

16   and Desert Survivors v. U.S. Dep’t of the Interior, 321 F. Supp. 3d 1011 (N.D. Cal. 2018), which

17   speak for themselves and are the best evidence of their contents. Any allegations contrary to the

18   plain language, meaning, and context of the court decisions are denied.

19          162.    The allegations in Paragraph 162 characterize the Proposed Rule, which speaks

20   for itself and is the best evidence of its contents. Any allegations contrary to the plain language,

21   meaning, and context of the Proposed Rule are denied.

22          163.    The allegations in Paragraph 163 characterize the Delisting Rule, which speaks

23   for itself and is the best evidence of its contents. Any allegations contrary to the plain language,

24   meaning, and context of the Delisting Rule are denied.

25          164.    Federal Defendants deny the allegations in Paragraph 164, which also

26   characterize a court decision, Tucson Herpetological Soc. v. Salazar, 566 F. 3d 870, 876 (9th Cir.

27   2009), which speaks for itself and is the best evidence of its contents.

28

     Answer, 4:21-cv-00349-JSW                     16
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 17 of 21




 1             165.   Federal Defendants deny the allegations in Paragraph 165, which also

 2   characterize a court decision, Tucson Herpetological Soc. v. Salazar, 566 F. 3d 870, 876 (9th Cir.

 3   2009), which speaks for itself and is the best evidence of its contents.

 4             166-171.      Federal Defendants deny the allegations in Paragraphs 166-171, which

 5   also characterize the Delisting Rule, which speaks for itself and is the best evidence of its

 6   contents.

 7             172.   Federal Defendants deny the allegations in Paragraph 172, which also state legal

 8   conclusions to which no response is required.

 9             173.   Federal Defendants incorporate by reference their responses to the preceding

10   Paragraphs.

11             174.   The allegations in Paragraph 174 characterize the ESA and its implementing

12   regulations, which speak for themselves and are the best evidence of their contents. Any

13   allegations contrary to the plain language, meaning, and context of the statute or regulations are

14   denied.

15             175.   The allegations in Paragraph 175 characterize the ESA and its implementing

16   regulations, which speak for themselves and are the best evidence of their contents. Any

17   allegations contrary to the plain language, meaning, and context of the statute or regulations are

18   denied.

19             176-190.      Federal Defendants deny the allegations in Paragraphs 176-190, which

20   also characterize the Delisting Rule, which speaks for itself and is the best evidence of its

21   contents.

22             191.   Federal Defendants deny the allegations in Paragraph 191, which also state legal

23   conclusions to which no response is required and characterize the Delisting Rule, which speaks

24   for itself and is the best evidence of its contents.

25             192.   Federal Defendants incorporate by reference their responses to the preceding

26   Paragraphs.

27
28

     Answer, 4:21-cv-00349-JSW                       17
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 18 of 21




 1           193.    The allegations in Paragraph 193 characterize the ESA, which speaks for itself

 2   and is the best evidence of its contents. Any allegations contrary to the plain language, meaning,

 3   or context of the ESA are denied.

 4           194.    Federal Defendants deny the allegations in Paragraph 194, which also

 5   characterize the Delisting Rule, which speaks for itself and is the best evidence of its contents.

 6           195.    Federal Defendants deny the allegations in Paragraph 195, which also

 7   characterize the Delisting Rule, which speaks for itself and is the best evidence of its contents.

 8           196.    Federal Defendants deny the allegations in Paragraph 196, which also

 9   characterize the Delisting Rule, which speaks for itself and is the best evidence of its contents.

10           197.    Federal Defendants deny the allegations in Paragraph 197, which also state legal

11   conclusions to which no response is required and characterize the Delisting Rule, which speaks

12   for itself and is the best evidence of its contents.

13           198.    Federal Defendants incorporate by reference their responses to the preceding

14   Paragraphs.

15           199.    The allegations in Paragraph 199 characterize the ESA, which speaks for itself

16   and is the best evidence of its contents. Any allegations contrary to the plain language, meaning,

17   or context of the ESA are denied.

18           200.    Federal Defendants deny the allegations in Paragraph 200, which also

19   characterize FWS’s Post-Delisting Monitoring Plan Guidance Under the Endangered Species Act

20   at 4-1 (August 2008) (“Post-Delisting Monitoring Guidance”), which speaks for itself and is the

21   best evidence of its contents.

22           201-205.        Federal Defendants deny the allegations in Paragraph 201-205, which also

23   characterize the Delisting Rule, which speaks for itself and is the best evidence of its contents.

24           206.    Federal Defendants deny the allegations in Paragraph 206, which also state legal

25   conclusions to which no response is required and characterize the Delisting Rule, which speaks

26   for itself and is the best evidence of its contents.

27           207.    Federal Defendants incorporate by reference their responses to the preceding

28   Paragraphs.

     Answer, 4:21-cv-00349-JSW                       18
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 19 of 21




 1          208.    The allegations in Paragraph 208 characterize the APA, which speaks for itself

 2   and is the best evidence of its contents, and also state legal conclusions to which no response is

 3   required. To the extent a response is required, the allegations are denied.

 4          209.    The allegations in Paragraph 209 characterize the APA, which speaks for itself

 5   and is the best evidence of its contents, and also state legal conclusions to which no response is

 6   required. To the extent a response is required, the allegations are denied.

 7          210.    Federal Defendants deny the allegations in Paragraph 210.

 8          211.    Federal Defendants deny the allegations in Paragraph 211, which also

 9   characterize the Delisting Rule, which speaks for itself and is the best evidence of its contents.

10          212.    Federal Defendants deny the allegations in Paragraph 212, which also

11   characterize the Delisting Rule, which speaks for itself and is the best evidence of its contents.

12          213.    Federal Defendants deny the allegations in Paragraph 213.

13          214.    Federal Defendants deny the allegations in Paragraph 214, which also state legal

14   conclusions to which no response is required.

15                                         PRAYER FOR RELIEF

16          The remainder of Plaintiffs’ SAC constitutes their request for relief, to which no response

17   is required. To the extent a further response is required, Federal Defendants deny that Plaintiffs

18   are entitled to the relief requested or any relief whatsoever.

19                                          GENERAL DENIAL

20          Federal Defendants deny any allegations in the SAC, whether express or implied, or in

21   the attachments thereto, that are not specifically admitted, denied, or qualified herein.

22
23
24    DATED: June 3, 2021                 JEAN E. WILLIAMS, Acting Assistant Attorney General
25                                        SETH M. BARSKY, Section Chief
                                          MEREDITH L. FLAX, Assistant Section Chief
26
                                          /s/ Michael R Eitel
27                                        MICHAEL R. EITEL, Senior Trial Attorney
                                          U.S. Department of Justice
28

     Answer, 4:21-cv-00349-JSW                      19
        Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 20 of 21




                                 Environment & Natural Resources Division
 1                               Wildlife & Marine Resources Section
 2                               999 18th Street, South Terrace 370
                                 Denver, Colorado 80202
 3                               Phone: (303) 844-1479 / Fax: (303) 844-1375
                                 Email: Michael.Eitel@usdoj.gov
 4
 5                               Attorneys for Federal Defendants

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Answer, 4:21-cv-00349-JSW           20
         Case 4:21-cv-00349-JSW Document 65 Filed 06/03/21 Page 21 of 21




                                  UNITED STATES DISTRICT COURT
 1
                               NORTHERN DISTRICT OF CALIFORNIA
 2
 3    DEFENDERS OF WILDLIFE, et al.,
                                                          Case No. 3:21-cv-00344-JSW
 4                           Plaintiffs,
 5                                   vs.                  CERTIFICATE OF SERVICE

 6    U.S. FISH AND WILDLIFE SERVICE, et al.,
 7
                             Federal Defendants.
 8
 9    WILDEARTH GUARDIANS, et al.,
10                                                        Case. No. 3:21-cv-00349-JSW
                             Plaintiffs,
11                                                        CERTIFICATE OF SERVICE
12                                   vs.
      HAALAND, et al.,
13
14                           Federal Defendants.

15
      NATURAL RESOURCES DEFENSE
16
      COUNCIL,                                            Case. No. 3:21-cv-00561-JSW
17
                             Plaintiffs,                  CERTIFICATE OF SERVICE
18
19                         vs.
      U.S. DEPARTMENT OF THE INTERIOR, et
20    al.,
21
                             Federal Defendants.
22
23
       I hereby certify that I electronically filed the foregoing with the Clerk of the Court using the
24
     CM/ECF system, which will send notification of such to the attorneys of record.
25
                                                   /s/ Michael R. Eitel
26
                                                     MICHAEL R. EITEL
27
28

     Answer, 4:21-cv-00349-JSW                     21
